DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 7-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected at least one of the non-elected Invention Group II and Species A, C, there being no allowable generic or linking claim. Election of Invention Group I, Species B (i.e. the embodiment related to Figs.1-5 and 7 encompassing claims 1-6) was made without traverse in the reply filed on 02/01/2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US 2015/0091181 A1 hereinafter referred to as “Li”).
	With respect to claim 1, Li discloses, in Figs.1-8 and 10-11, a method for forming a self-aligned via in a second interconnect structure overlying a first interconnect structure, wherein the first interconnect structure includes a metal line formed in a first interlayer dielectric, the method comprising: selectively depositing a first cap layer (202) on only exposed surfaces of the metal line (102) formed in the first interlayer dielectric (104) (see Fig.2, Par.[0027]-[0028] wherein material of dielectric 104 including "low-k" material is a dielectric material with a lower dielectric constant relative to silicon dioxide SiO2, which is 3.9 and that include atoms of Si, C, O and H is disclosed; see Par.[0032] wherein metal caps 202 of low-R material such as, for example, Co, Ru, CoWP, Cu, and W are disclosed; see Par.[0030]-[0031] wherein metal lines 102 of conductive materials tungsten, copper, aluminum, silver, gold, alloys thereof, and any suitable combination of those materials are disclosed); blanket depositing a second cap layer (302) onto the first interconnect structure (see Fig.3, Par.[0034] wherein dielectric cap layer of same materials as dielectric 104 is disclosed); planarizing the second cap layer (302) to the first cap layer (202), 
With respect to claim 2, Li discloses, in Figs.1-8 and 10-11, the method, wherein the first and/or second interlayer dielectric (104 and 802) is an ultra-low k dielectric having a dielectric constant (k) of less than about 3.0 to about 1.5 (see Fig.2, Par.[0027]-[0028] wherein material of dielectric 104 including "low-k" material is a dielectric material with a lower dielectric constant relative to silicon dioxide SiO2, which is 3.9 and that include atoms of Si, C, O and H is disclosed; see Figs.8 and 10-11, Par.[0039]-[0040] and [0042]-[0047] wherein opening 806 through second dielectric 802 of same material as dielectric 104).
With respect to claim 3, Li discloses, in Figs.1-8 and 10-11, the method, wherein the second cap layer (302) comprises a silicon nitride, a silicon dioxide, a silicon carbide, or an aluminum nitride (see Fig.2, Par.[0027]-[0028] wherein material of dielectric 104 including "low-k" material is a dielectric material with a lower dielectric constant relative to silicon dioxide SiO2, which is 3.9 and that include atoms of Si, C, O and H is disclosed; see Fig.3, Par.[0034] wherein dielectric cap layer of same materials as dielectric 104 is disclosed).
With respect to claim 5, Li discloses, in Figs.1-8 and 10-11, the method, wherein the first cap layer (202) comprises ruthenium, cobalt, tungsten, alloys thereof, or combinations thereof (see Par.[0032] wherein metal caps 202 of low-R material such as, for example, Co, Ru, CoWP, Cu, and W are disclosed).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Li.
With respect to claim 6, Li discloses, in Figs.1-8 and 10-11, the method further comprising conformally depositing a third cap layer (602) prior to depositing the second interlayer dielectric (802), wherein the third cap layer (602) comprises an insulating material (see Figs.6-7, Par.[0037]-[0038] wherein dielectric 602 is disclosed). However, Li does not explicitly disclose wherein the third cap layer comprises an insulating material and is at a fraction of a thickness of the first cap layer.
Even though Li does not disclose a first and third caps fraction range such that the third cap layer is at a fraction of a thickness of the first cap layer, the said range is predictable by simple engineering optimization motivated by a design choice such that electron tunneling flow through the interconnection. In cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical. As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Kuhle, 526 F2d. 553,555,188 USPQ 7, 9 (CCPA 1975).
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. That is, the following cited prior art on record: He et al. US 2016/0379881 A1 and Anderson et al. US 2017/0186682 A1 each anticipates claim 1 under 35 U.S.C. 102(a)(1). Other cited prior art such as: Murray et al. US 2016/0027738 A1, Chen et al. US 2019/0096819 A1, and Coyner et al. US 2014/0319650 A1 teach certain features of claimed Inventions.
Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596.  The examiner can normally be reached on Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818